DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 20 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 8,102,144. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US patent anticipate the claims of the current application.
Current Application: 17/509,303
US Patent: 8,102,144
Claim 20:
A system comprising:
a plurality of photovoltaic modules; 
an energy storage device; and 
an inverter coupled to the plurality of photovoltaic modules and the energy storage device, wherein the inverter is configured to: draw photovoltaic power from the plurality of photovoltaic modules, draw stored power from the energy storage device, convert the photovoltaic power and the stored power to alternating-current (AC) power, and provide, via an inverter output, the AC power to a load.
Claim 8:
A solar module array connected to a utility grid comprising: 
a plurality of solar modules; 
a single low voltage to high voltage DC-to-DC converter directly coupled to each solar module for controlling a raw power output by each respective module so that a separate variable regulator or galvanic isolation is not necessary; and a single DC-to-AC inverter connected for receiving and preparing the power outputs from the DC-to-DC converters for use by a load, 
the single DC-to-AC inverter being configured to maintain galvanic isolation from the utility grid.




Allowable Subject Matter
Claims 33 – 49 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 33, the prior art does not teach or suggest the combination of wherein, inter alia, a system comprising: a plurality of photovoltaic modules, an energy storage device, and an inverter; wherein: the inverter is configured to convert photovoltaic direct-current (DC) power received from the plurality of photovoltaic modules and interim DC power received from the energy storage device to alternating-current (AC) power, and provide the AC power to a load; and the energy storage device is configured to: based on additional AC power received by the load from a utility grid, charge to store the interim DC power from additional photovoltaic DC power received from the plurality of photovoltaic modules; and based on an interruption of the additional AC power to the load from the utility grid, discharge the interim DC power to the inverter.
Regarding claims 34 – 40, the claims are dependent upon claim 33 and are therefore allowable.
Regarding claim 41, the prior art does not teach or suggest the combination of wherein, inter alia, a method comprising: generating, with a plurality of photovoltaic modules, photovoltaic DC power; discharging, from an energy storage device, interim DC power; converting, with an inverter, the interim DC power and the photovoltaic DC power to an alternating-current (AC) power; and providing the AC power to a load.
Regarding claims 42 – 49, the claims are dependent upon claim 41 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11277093 B2	Sella; Guy et al.
US 9088178 B2	Adest; Meir et al.
US 20080278000 A1	Capp; F. William et al.
US 20070103108 A1	Capp; William F. et al.
US 20050077881 A1	Capp, F. William  et al.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859